DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see page 12, filed 12/03/2020, with respect to the rejection of claim 2 have been fully considered and are persuasive.  The rejection of claim 2 and dependent claims 3-8 has been withdrawn. 

Allowable Subject Matter
Claims 2-8 allowed.
The following is an examiner’s statement of reasons for allowance:  None of the prior art of record, alone or in combination, appears to teach, suggest, or obviate the invention of at least claim 2.  Claim 2 is drawn to a method of recharging fuel cells comprising the steps recited therein.  Notably the claims require receiving fuel cells within a manifold within the recharger.  The prior art of record, such as Kalal (US 2004/0086755 A1, hereafter Kalal) teaches fuel cells that may be coupled to hydrogen storage units that can be recharged by hydrogen containers or hydrogen generation units, but fails to teach, suggest or obviate recharging the fuel cell itself by receiving it within a manifold within a recharger.  Since claims 3-8 are dependent on claim 2 they would be allowable for the same reasons.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737.  The examiner can normally be reached on Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/BRENT C THOMAS/Examiner, Art Unit 1724                                                                                                                                                                                                        
/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724